           Case 2:20-cv-01198-MCE-AC Document 101 Filed 02/18/21 Page 1 of 1



 1   William M. Iadarola, CA State Bar No. 234041
     Law Office of William M. Iadarola, P.C.
 2   6B Liberty, Suite 245
 3   Aliso Viejo, CA 92656
     Telephone: (949) 916-0535
 4   Fax: (949) 243-7631
 5   E-mail: wiadarola@wmilaw.com
     Attorney for Defendant American Compressor Company
 6
 7                              UNITED STATES DISTRICT COURT
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9
                                     SACRAMENTO DIVISION
10
11   DENNIS C. PAYNE and SUSAN PAYNE,                Case No.: 2:20-cv-01198-MCE-AC

12                               Plaintiffs,         ORDER DISMISSING ACTION
     v.                                              WITHOUT PREJUDICE AS TO
13                                                   DEFENDANT AMERICAN
14   ABB, INC, et al.                                COMPRESSOR COMPANY

15                               Defendants.         Complaint filed: June 15, 2020
16
                                                     First Amended Complaint filed: September 4,
17                                                   2020
18
            Pursuant to the Stipulation to Dismiss Action as to Defendant AMERICAN
19
     COMPRESSOR COMPANY filed by the parties to this action, it is hereby ordered that
20
     Plaintiffs’ First Amended Complaint for Damages is dismissed as to AMERICAN
21
     COMPRESSOR COMPANY, without prejudice, each party to bear its own costs. AMERICAN
22
     COMPRESSOR COMPANY’S Motion to Dismiss (ECF No. 98) is accordingly DENIED as
23
     moot. This matter remains pending as to other Defendants.
24
            IT IS SO ORDERED.
25
     Dated: February 18, 2021
26
27
28




      ORDER DISMISSING ACTION WITHOUT PREJUDICE AS TO DEFENDANT AMERICAN COMPRESSOR
                                         COMPANY
